Citation Nr: 1540659	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the tinnitus claim only.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Tinnitus was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. § 3.303 3.307, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in December 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, and service treatment records (STRs).

Pursuant to the August 2014 Board remand, the Veteran was afforded a VA examination in August 2015 in order to address the pending claim.  The examination report contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2015 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim dated November 2009.

As indicated above, the Veteran served on active duty from January 1991 to January 1995.  His STRs, including his January 1995 separation examination, are pertinently absent any complaints of or treatment for tinnitus.

The Veteran has not claimed that he was diagnosed with tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  He has contended that he was exposed to noise from firing weapons in boot camp while wearing foam ear plugs.  However, he also reported that most of his noise exposure was due to driving forklifts in performance of his military occupational specialty as warehouse clerk.  As the Veteran's contentions of in-service noise exposure are consistent with his MOS, the Board has no reason to disbelieve the Veteran's assertions.  Thus, noise exposure as contended by the Veteran is conceded based on the circumstances of his military service.  38 U.S.C.A. § 1154(a).

The Veteran was afforded a VA examination in August 2015 at which time the examiner determined that it is less likely than not (less than 50% probability) that the Veteran's current tinnitus is caused by or a result of military noise exposure.  The examiner explained, "[t]his claimant's hearing is normal and thus there are no objective factors seen on exam for which the etiology of tinnitus can be attributed."  The examiner continued, "[t]here is no evidence that hearing loss or significant threshold changes occurred during military service.  Therefore, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure."  The examiner further stated, "Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  Additionally, the diagnosis of tinnitus is based on subjective factors only as there are no objective methods at this time to confirm the presence or absence of tinnitus."
When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As indicated above, upon reviewing the medical and lay evidence the August 2015 VA examiner determined it was less likely than not that the Veteran's currently diagnosed tinnitus is related to his military service.  The VA examination report was based on review of the Veteran's medical history and interview of the Veteran; the Board therefore places significant weight on the findings of the August 2015 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted a medical opinion to contradict the conclusion of the August 2015 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the Veteran's assertions that he has had tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran never complained of tinnitus in service and his separation examination was negative for pertinent abnormality.  On the Report of Medical History, the Veteran identified current and past medical problems but denied current or past ear problems or hearing difficulties.  The Board finds it likely that if tinnitus was present at the time, he would not have denied auditory problems.  There is no claim or showing that tinnitus was identified by a clinician prior to his claim for compensation.  The initial mention of tinnitus is when the Veteran filed his claim for compensation (seeking compensation and not treatment) approximately 14 years after his military discharge.  The Board finds that the reported history of continued symptoms dating from active duty are inconsistent with the Report of Medical History prior to service separation, and is less convincing than the clinical evidence of record.  In fact, aside from the August 2015 VA examination report, there is no tinnitus symptomatology documented in the entirety of the medical record.  Moreover, the August 2015 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.


ORDER

Entitlement to service connection for tinnitus is denied.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

With respect to the claimed right knee disability, the Veteran's STRs dated in February 1991 indicate treatment for right knee pain with a diagnosis of right iliotibial band tendonitis.  Notably, other STRs document a left knee iliotibial band tendonitis around the same time.  See the STRs dated February 1991.  The Veteran's January 1995 separation examination does not document any continuing complaints of right knee symptomatology.  The post-service medical evidence shows that the Veteran was treated for complaints of right knee pain in June 2008.  Notably, the June 2008 private treatment provider referenced the Veteran's report that he had experienced "a similar pain before in the military and was told it was tendonitis from marching on concrete."  The Veteran submitted two positive nexus opinions in support of his claim.  See the letter from B.C. dated December 2010 & the letter from Dr. G.R. dated December 2013.

In the August 2014 Remand, the Board determined that a new VA examination with medical opinion was warranted in order to address whether the Veteran had a current right knee disability and, if so, whether said disability was due to his military service.  Pursuant to the Remand, the Veteran was afforded a VA examination in August 2015 with a subsequent medical opinion dated in August 2015.  As noted in the August 2015 VA medical opinion, the Veteran's right knee was normal upon physical examination.  The examiner thus concluded, "[c]urrent knee complaints [are] not caused by or results of active duty because Veteran is asymptomatic today, ROM normal, X-ray normal."  However, the examiner further noted that magnetic resonance imaging (MRI) of the right knee had been ordered "and that will be the final diagnosis when [the Veteran] completes the examination.  Otherwise and therefore standing exams today are normal until MRI returns with a diagnosis."  Crucially, subsequent MRI reports are not contained in the claims file and there is no indication that the Veteran failed to appear for any schedule MRI.  In addition, the Board notes that the August 2015 examiner discussed reading the December 2010 letter in support of medical nexus; however, he did not indicate that the December 2013 letter from Dr. G.R. was reviewed.

As such, the Board finds that this matter must be remanded in order for the report of the MRI ordered in the August 2015 VA examination to be obtained and associated with the claims file.  The Veteran should also be afforded a new VA medical opinion, which thoroughly and appropriately addresses the etiology of the Veteran's claimed right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since August 2015, to include a report of the MRI of the right knee that was ordered in the August 2015 VA examination.  All such available documents should be associated with the claims file.

2. The AOJ should refer the VA claims file to a physician with appropriate orthopedic expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

a. The examiner should either diagnose or rule out a right knee disability.

b. If the examiner diagnoses a disability of the right knee, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any right knee disability currently diagnosed on examination or anytime during the pendency of the appeal had its clinical onset in service or is otherwise related to the Veteran's military service, to include his right knee iliotibial band tendonitis treated during service in 1991.

c. In rendering his/her opinion as to diagnosis and nexus, the examiner is requested to address the December 2010 letter from B.C. and the December 2013 letter from Dr. G.R., referenced above.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


